DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 2/23/2020.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pruitt (US 2014/0081200 A1).
Pruitt discloses a catheter (100 figure 2, para [0055]), comprising: a catheter body having a first end and a second end, the catheter body comprising:  a plurality of ports (3a), the plurality of ports comprising at least one first port, at least one second port (port at end of perfusion lumen 102, figures 2 13 para [0051]), and at least one third port (inflation port 144), the at least one first port arranged at or spaced apart from the first end (figure 2), the at least one second port arranged spaced apart longitudinally from the at least one first port; and a plurality of lumens (103/102/104), the plurality of lumens comprising a first lumen (103), a second lumen(102), and a third lumen(104), the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least one second port, and the third lumen in fluid communication with the at least one third port; and a balloon (38) coupled to the catheter body.
Concerning claim 2 and the balloon comprises a balloon lumen, and the balloon is coupled to the at least one third port, with the third lumen in fluid communication with the third port and the balloon lumen (see 38 balloon and 144 inflation port and 104 inflation lumen). 
Concerning claim 9 and a diameter of the balloon in an inflated state is user-selectable (see figures 15-16 and note 38 inflated via 144/104 and user selectable).
Concerning claim 11 and a hub (88) coupled to the second end of the catheter body; and a plurality of connecting tubes (5,6,7) coupled to the hub, the plurality of connecting tubes comprising a first connecting tube (6) in fluid communication with the first lumen, a second connecting tube (5) in fluid communication with the second lumen, and a third connecting tube (7) in fluid communication with the third lumen. 
Concerning claim 12 and the catheter having been inserted into a blood vessel of a human or veterinary subject, the method comprising: coupling the first and second connecting tubes to a dialysis machine; inflating the balloon of the catheter; and while the balloon is inflated, performing dialysis of the human or veterinary subject (see para [0036],[0055], [0056]). 

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rusnak et al. (US 2017/0157367 A1).
Runak discloses a catheter, comprising: a catheter body (10) having a first end and a second end, the catheter body comprising: a plurality of ports, the plurality of ports comprising at least one first port (19), at least one second port (36), and at least one third port (46), the at least one first port arranged at or spaced apart from the first end, the at least one second port arranged spaced apart longitudinally from the at least one first port; and a plurality of lumens, the plurality of lumens comprising a first lumen (18), a  second lumen (31), and a third lumen (41), the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least one second port, and the third lumen in fluid communication with the at least one third port; and a balloon (25) coupled to the catheter body.
Concerning claim 3 and the balloon is at least partially surrounding the catheter body and is coupled to the catheter body at a first location between the at least one first port and the at least one second port (balloon 25 is surrounding the outer surface 13 of member 12, figure 1a, para [0025]).
Concerning claim 4 wherein the balloon is coupled circumferentially at the first location (see figures 1a-c, 25).

Claim(s) 1, 3, 5-7, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fogarty (US 4,762,130).
Fogarty discloses a catheter, comprising: a catheter body (figure 7) having a first end and a second end, the catheter body comprising: a plurality of ports, the plurality of ports comprising at least one first port (31b), at least one second port (38), and at least one third port (near 18b), the at least one first port arranged at or spaced apart from the first end, the at least one second port arranged spaced apart longitudinally from the at least one first port; and a plurality of lumens, the plurality of lumens comprising a first lumen (where 34 extends into 31b), a second lumen (where second 34 extends into 18b), and a third lumen (interior of 10b), the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least one second port, and the third lumen in fluid communication with the at least one third port; and a balloon (18b) coupled to the catheter body.
Concerning claim 3 and the balloon is at least partially surrounding the catheter body and is coupled to the catheter body at a first location between the at least one first port and the at least one second port (see figure 7 and balloon 18b). 
Concerning claim 5 and wherein the balloon is further coupled at a second location of the catheter body, the second location at least partially surrounding the at least one second port (see figure 1 and 18b locations).
Concerning claim 6 and the balloon is further coupled at a second location of the catheter body, the second location extending longitudinally between the at least one second port and the second end (again see figure 1 and 7 and note position of 18b).
Concerning claim 7 and the balloon is coupled helically around the catheter body at the second location (see figure 1, balloon 18b and helically coupling).
Concerning claim 16 and a dialysis catheter, comprising: a catheter body having a first end and a second end, the catheter body comprising: a plurality of ports, the plurality of ports comprising at least one first port, at least one second port, and at least one third port, the at least one first port arranged at or spaced apart from the first end, the at least one second port arranged spaced apart from the at least one first port; and a plurality of lumens, the plurality of lumens comprising a first lumen, a second lumen, and a third lumen, the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least 10 one second port; and a balloon having a balloon lumen, the helical balloon coupled to the catheter body at a first location between the at least one first port and the at least one second port, the balloon further coupled to the at least one third port, with the third lumen in fluid communication with the at least one third port and the balloon lumen (see previously identified structures as described in claims above).
Concerning claim 17 and the balloon is further coupled helically around the catheter body at a second location between the at least one second port and the second end of the catheter body (again note figures 1, and 7 and the balloon 18b helical attachment). 
Concerning claim 20 and a catheter body having a first end and a second end, the catheter body comprising: a plurality of ports, the plurality of ports comprising at least one first port, at least one second port, and at least one third port, the at least one first port  arranged at or spaced apart from the first end on a first side of the catheter body, the at least one second port arranged spaced apart longitudinally from the at least one first port and the at least one second port arranged spaced apart transversely from the at least one first port on a second, opposite side of the catheter body; and a plurality of lumens, the plurality of lumens comprising a first lumen, a second lumen, and a third lumen, the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least one second port; and a helical balloon having a balloon lumen, the helical balloon coupled to the catheter body at a first location between the at least one first port and the at least one second port, the helical balloon further coupled helically around the catheter body at a second location between the at least one second port and the second end of the catheter body, the helical balloon further coupled to the at least one third port, with the third lumen in fluid communication with the at least one third port and the balloon lumen (again note previously disclosed structures as in the rejected claims above and figures 7-8, paras at column 4 lines 15-20). 

Claim(s) 1, 3, 10, 16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelman (US 5,807,329).
Gelman discloses a catheter body (shown in figure 1) having a first end and a second end, the catheter body comprising:  a plurality of ports, the plurality of ports comprising at least one first port (14), at least one second port (15), and at least one third port (end of 7), the at least one first port arranged at or spaced apart from the first end, the at least one second port arranged spaced apart longitudinally from the at least one first port; and a plurality of lumens, the plurality of lumens comprising a first lumen (13), a  second lumen (12), and a third lumen (7), the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least one second port, and the third lumen in fluid communication with the at least one third port; and a balloon (6) coupled to the catheter body.
Concerning claim 3 wherein the balloon is at least partially surrounding the catheter body and is coupled to the catheter body at a first location between the at least one first port and the at least one second port (see figure 2 and balloon 6 and figure 1 balloon 1).
Concerning claim 10 and the at least one first port and the at least one second port are offset transversely and arranged on opposite sides of the catheter body (see figure 2 and ports 15 and 14 location).
Concerning claim 16 and a catheter body having a first end and a second end, the catheter body comprising: a plurality of ports, the plurality of ports comprising at least one first port, at least one second port, and at least one third port, the at least one first port arranged at or spaced apart from the first end, the at least one second port arranged spaced apart from the at least one first port; and a plurality of lumens, the plurality of lumens comprising a first lumen, a second lumen, and a third lumen, the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least 10 one second port; and a balloon having a balloon lumen, the helical balloon coupled to the catheter body at a first location between the at least one first port and the at least one second port, the balloon further coupled to the at least one third port, with the third lumen in fluid communication with 15 the at least one third port and the balloon lumen (see previously identified structures as in claim 1 rejection above and figure 1-2).
Concerning claim 18 and the at least one first port and the at least one second port are offset transversely and arranged on opposite sides of the catheter body (see figure 2 and ports 15 and 14 location).
Claim(s) 1, 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailey (US 2011/0092876 A1).
Bailey discloses a catheter, comprising: a catheter body (10) having a first end and a second end, the catheter body comprising: a plurality of ports, the plurality of ports comprising at least one first port (26), at least one second port (20), and at least one third port (44), the at least one first port arranged at or spaced apart from the first end, the at least one second port arranged spaced apart longitudinally from the at least one first port; and a plurality of lumens, the plurality of lumens comprising a first lumen (24), a second lumen (18), and a third lumen (32), the first lumen in fluid communication with the at least one first port, the second lumen in fluid communication with the at least one second port, and the third lumen in fluid communication with the at least one third port; and a balloon (30) coupled to the catheter body.
Concerning claim 11 and comprising: a hub (50) coupled to the second end of the catheter body; and  a plurality of connecting tubes coupled to the hub, the plurality of connecting tubes comprising a first connecting tube (51) in fluid communication with the first lumen, a second connecting tube (53) in fluid communication with the second lumen, and a third connecting tube (42) in fluid communication with the third lumen. 
Concerning claim 12 and the method of using a catheter of claim 11 for dialysis, the catheter having been inserted into a blood vessel of a human or veterinary subject, the method comprising: coupling the first and second connecting tubes to a dialysis machine; inflating the balloon of the catheter; and while the balloon is inflated, performing dialysis of the human or veterinary subject (see para [0027-30], [0038], and [0042]). 
Concerning claim 13 and further comprising: prior to performing dialysis, repeatedly inflating and deflating the balloon (see para [0026], [0038], and [0042]).
Concerning claim 14 and after performing dialysis of the human subject, the method further comprises: deflating the balloon of the catheter; and disconnecting the first and second connecting tubes from the dialysis machine (see para [0039-40]).
Concerning claim 15 and the step of inflating the balloon further comprises: coupling a syringe to the third connecting tube, the syringe filled with a biocompatible fluid; and using the syringe, injecting the biocompatible fluid into the third connecting tube to inflate the balloon (see para [0026], and [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 4,762,130) in view of Smith (US 2012/0029509 A1).
Fogarty discloses the claimed invention except for the balloon first diameter greater than the second diameter.  Smith teaches that it is known to use the balloon first diameter greater than the second diameter as set forth in para [0068] and figure 4a balloon 10 at 103 and 105, to provide enhancement for procedures and conformity in a tortious passageway of the anatomy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Fogarty with the balloon first diameter greater than the second diameter as taught by Smith, since such a modification would provide the system and method with the balloon first diameter greater than the second diameter for providing enhancement for procedures and conformity in a tortious passageway of the anatomy.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 4,762,130) in view of Jacques (US 2003/0014008).
Fogarty discloses the claimed invention except for the third connecting tube configured with a connector to mate with a luer lock tip of a syringe.  Jacques teaches that it is known to use the third connecting tube configured with a connector to mate with a luer lock tip of a syringe as set forth in elements 32/37 and figure 1, paragraph [0038] to provide a secure connection mechanism that locks with the inflation device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Fogarty with the third connecting tube configured with a connector to mate with a luer lock tip of a syringe as taught by Jacques, since such a modification would provide the system and method with the third connecting tube configured with a connector to mate with a luer lock tip of a syringe for providing a secure connection mechanism that locks with the inflation device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783